Citation Nr: 1444326	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-02 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 22, 2007, for grant of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training from February 1990 to June 1990 and on active duty from December 1990 to June 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for bipolar disorder, effective from August 22, 2007.  

In January 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for a transcript of the January 2013 hearing, the additional documents in the appellant's electronic VA claims files have been reviewed by the RO.  

The Board observes that, in a September 2010 rating decision, the RO granted service connection for PTSD and combined that disability with the appellant's previously service-connected bipolar disorder, increasing the disability rating for the appellant's service-connected psychiatric disability to 70 percent, effective July 10, 2010.  The RO also granted a total rating based on individual unemployability due to service-connected disability, effective July 10, 2010.  Although the appellant's service-connected psychiatric disability is now characterized as PTSD with bipolar disorder, in light of the procedural history of this case, the issue in appellate status remains as set forth on the cover page of this decision.  

For the reasons set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The record on appeal shows that, on October 21, 2002, VA received the appellant's original application for VA compensation benefits, seeking service connection for bipolar disorder.  

In support of his claim, the appellant submitted a May 1992 letter from a private physician who indicated that he had seen the appellant in June 1991 after his parents reported that he had been acting in a bizarre manner.  The physician stated that he initiated treatment with medication, and on follow-up, the illness episode resolved satisfactorily.  

In connection with the appellant's claim, the RO also obtained VA clinical records showing that he had received treatment for bipolar disorder beginning in 2002.  

In a February 2003 rating decision, the RO denied service connection for bipolar disorder, finding that the condition had not been incurred in service and was not causally related to the appellant's active service.  The record on appeal shows that the appellant was notified of the RO's decision and his appellate rights in a February 2003 letter sent to his most recent address of record.  A copy of the notification letter was also provided to the appellant's representative.  Neither letter was returned by postal authorities as undeliverable.  The record shows that the appellant did not appeal the RO's determination, nor was new and material evidence received within the applicable time period.  He has not contended otherwise.  

On July 1, 2005, the appellant submitted a request to reopen his previously denied claim of service connection for bipolar disorder.  He attached an August 2004 VA clinical record in which a VA physician indicated that it was his opinion that the appellant first began to exhibit symptoms of bipolar disorder during his deployment to Iraq in 1991.  The VA physician noted that the appellant had reported that he first sought professional help from a private psychiatrist about one month after his return from Iraq.  The appellant indicated that, based on the evidence he had submitted, "I feel that there is enough evidence to change your original decision denying service connection for my bipolar disorder."  

In a May 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for bipolar disorder.  The appellant was notified of the RO's decision and his appellate rights in a May 2006 letter sent to his most recent address of record.  A copy of the notification letter was also provided to the appellant's representative.  Neither letter was returned by postal authorities as undeliverable.  The record shows that the appellant did not appeal, nor was new and material evidence received within the applicable time period.  Again, the appellant does not contend otherwise.  

On August 22, 2007, the appellant's most recent request to reopen his claim of service connection for bipolar disorder was received by VA.  He indicated that he was an inpatient at the Shreveport VA Medical Center where he was undergoing treatment for bipolar disorder.  

In support of his claim, the appellant submitted an August 2008 note from a VA physician who indicated that he had reviewed the appellant's records and believed that the episode of treatment he had received in June 1991, one week after service discharge, was for a manic episode.  The physician indicated that it was therefore almost certain that the appellant's chronic psychiatric illness first manifested itself during his period of active duty.  

The appellant was afforded a VA psychiatric examination in January 2009.  The examiner concluded that it is more likely than not that the appellant's military service had increased his anxiety and depression which eventually led to his current bipolar disorder.  

In a March 2009 rating decision, the RO granted service connection for bipolar disorder and assigned an initial 50 percent disability rating, effective August 22, 2007.  

The appellant appealed the effective date assigned by the RO, arguing that he was entitled to an effective date in October 2002, corresponding to the date of his original claim.  He argued that "I believe all the evidence was in my claim file from the beginning."  See February 2012 substantive appeal.  He further claimed that "[a]t the time of the first 2 ratings I was suffering from my disability and it was not explained to me what was necessary to continue with these claims or how to appeal them."  Id.  

At his January 2013 Board hearing, the appellant testified that, although it had been his intent to submit a notice of disagreement with the February 2003 rating decision denying service connection for bipolar disorder, he had been unable to do so because he had "entered a period of homelessness and I was losing my, uh, possessions, my records, uh, didn't have a permanent address to receive mail at."  Thus, he indicated that "although I did have the intention, I wasn't able to carry out and follow through."  The appellant argued that his period of homelessness, which lasted from October 2003 to February 2008, and not getting his mail in a timely manner should be considered good cause for failing to appeal the February 2003 rating decision.  Alternatively, the appellant's representative argued that the February 2003 rating decision had been clearly and unmistakably erroneous in failing to award service connection for bipolar disorder.  He argued that there was "more than enough evidence" of record before the RO at that time upon which to base an award of service connection for bipolar disorder.  He also argued that had the RO scheduled the appellant for a VA medical examination in 2003, the examiner would have certainly provided a favorable opinion, resulting in an award of service connection.  

In light of the allegations of clear and unmistakable error (CUE) raised at the January 2013 Board hearing, and giving a full and sympathetic reading to such allegations, the Board finds that a remand of this matter is necessary for consideration of the CUE issue by the AOJ.  Andrews v. Nicholson, 421 F.3d 1278, 1282-83 (C.A. Fed. 2005).  Because the issue of whether there was clear and unmistakable error in the February 2003 rating decision denying service connection for bipolar disorder has not yet been considered by the AOJ, the Board does have jurisdiction to consider it in the first instance.  Jerrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  Moreover, the issue currently on appeal, entitlement to an earlier effective date for the award of service connection for bipolar disorder, is inextricably intertwined with recently raised clear and unmistakable error issue.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a remand is necessary to allow the AOJ the opportunity to decide the CUE issue in the first instance before the Board reaches an appellate determination on the earlier effective date issue.  

As set forth above, based on a full and sympathetic reading of the appellant's allegations, the Board has referred the matter to the RO.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Andrews v. Nicholson, 421 F.3d 1278, 1282-83 (C.A. Fed. 2005) ("Although CUE claims must be pled with specificity, Roberson requires the RO and the Board to 'fully and sympathetically' develop a veteran's pro se CUE motion to its optimum before deciding it on the merits.").

The Board advises the appellant, however, that for a claim of clear and unmistakable error to be reasonably raised, it must be pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The appellant is advised that it is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Stated another way, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Additionally, any allegations regarding how the AOJ weighed or evaluated the facts of the case in February 2003 rating decision cannot form the basis of a clear and unmistakable error claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  On remand, therefore, the appellant may wish to provide specific allegations of clear and unmistakable error to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant and his representative with an opportunity to so submit additional argument regarding the basis for the allegation of CUE in the February 2003 rating decision denying service for bipolar disorder.

2.  The AOJ should adjudicate the issue of whether there was clear and unmistakable error in the February 2003 rating decision denying service connection for bipolar disorder.  If the determination is adverse, the appellant and his representative must be provided with written notice of the determination and of the appellant's appellate rights.

If the appellant initiates an appeal of the decision, the AOJ should issue a statement of the case (SOC) addressing the issue of CUE.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the issue will not be reviewed by the Board unless he perfects his appeal following the issuance of the statement of the case.

3.  After completing the above actions, the AOJ should readjudicate the earlier effective date claim considering the outcome of the adjudication of CUE claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


